423 F.2d 1361
Harold WAPNICK, Appellant,v.UNITED STATES of America, Appellee.
No. 614, Docket 34441.
United States Court of Appeals, Second Circuit.
Argued March 19, 1970.Decided April 2, 1970.

Harold Wapnick, pro se.
Lawrence G. Soicher, Asst. U.S. Atty., Brooklyn, N.Y.  (Edward R. Neaher, U.S. Atty. for the Eastern District of New York, Brooklyn, N.Y., of counsel), for appellee.
Before MOORE and FEINBERG, Circuit Judges, and BONSAL,1 District judge.
Appeal from the order of the United States District Court for the Eastern District of New York, John R. Bartels, Judge, entered December 11, 1969, denying a motion pursuant to 28 U.S.C. 2255 (1964) to vacate the judgment of conviction for transportation of stolen motor vehicles in interstate commerce in violation of 18 U.S.C. 2312 (1964).
PER CURIAM:


1
The order of the District Court is affirmed on the opinion of Judge Bartels, reported at 311 F.Supp. 183 (E.D.N.Y.1969).



1
 Of the Southern District of New York, sitting by designation